Citation Nr: 1738364	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-35 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for bilateral hearing loss, rated as non-compensable prior to June 4, 2016, and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to September 1972.  

This matter arises before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction is currently with the RO in St. Petersburg, Florida.  

In February 2016, the Veteran provided testimony at a video-conference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the Veteran's claim file.

In May 2016, the Board remanded the matter to obtain all of the Veteran's updated treatment records and to afford the Veteran a VA examination to determine the severity of his hearing loss.  As discussed herein, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See Dyment v. West, 13 Vet. App. 141 (1999).

In July 2016, the AMC received new evidence regarding the Veteran's hearing loss and increased the Veteran's non-compensable rating to 10 percent disabling effective June 4, 2016.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is presently before the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to March 4, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing loss in his right ear and Level II hearing loss in his left ear, resulting in a non-compensable disability rating.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's bilateral hearing loss manifested to 10 percent disabling effective March 4, 2014.

3.  From October 1, 2016, the Veteran's bilateral hearing loss was manifested by no worse than Level VI hearing loss in his right ear and Level V hearing loss in his left ear, resulting in a 20 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to March 4, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a compensable disability rating not to exceed 10 percent disabling has been met for the period from March 4, 2014 to October 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

3.  The criteria for a compensable disability rating not to exceed 20 percent disabling has been met from October 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2007 and February 2010 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  As noted above, this matter was remanded in May 2016.  In doing so, the Board remanded the matter to obtain the Veteran's outstanding treatment records and to obtain an adequate medical opinion.  As a result of the remand directives, the Veteran was afforded a VA audiological examination in June 2016 to assist in substantiating his claim, in addition to his previous VA audiological examinations in April 2008 and February 2010.   

Given the above development, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).  As such, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  Therefore, the Board has considered the Veteran's initial rating claim for bilateral hearing loss from July 2007 to the present.  

Legal Analysis 
      
      A.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is currently rated as 10 percent disabling from June 4, 2016 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016). 

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman Numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman Numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Turning to the evidence of record, the Veteran contends his assigned disability rating is not indicative of the severity of his hearing loss condition.  In April 2008, the Veteran received an audiology VA examination which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:









500Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
30
40
50
55
60
51.25
Left
15
25
35
45
55
40

Speech recognition scores based on the Maryland CNC Test were 84 percent in the right ear and 84 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed moderate bilateral sensorineural hearing loss.  

The Veteran was afforded another VA audiological examination in February 2010 with the findings as follows:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Average
Left
25db
25db
45db
55db
65db
47.5
Right
25db
45db
55db
60db
65db
56.25








Speech recognition scores based on the Maryland CNC Test were again 84 percent in the right ear and 84 percent in the left ear.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above from the April 2008 examination, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85 (b).  The April 2008 audiology diagnostic study showed that the Veteran's puretone thresholds average on the right side was 51.25 decibels with 84 percent speech discrimination; therefore, Table VI assigns the Roman Numeral II to the right ear. The Veteran's left ear puretone thresholds average was 40 decibels, with speech discrimination of 84 percent; therefore, Table VI indicates the assignment of Roman Numeral II for the left ear.  

Next, DC 6100 directs to apply the Roman Numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).  Where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a rating of 0 percent is warranted.  Id.  The April 2008 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86 (a) is not warranted.

Using the same formula, the Veteran's audiological study from his February 2010 examination also revealed the same outcome of a non-compensable disability rating.  As a result of both examinations, the RO granted a non-compensable rating in its' July 2009 decision, and continued the non-compensable rating in its' March 2010 rating decision.

After the Board remand, the Veteran was given yet another VA audiological examination in June 2016 with the findings as follows:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Avg.
Right
25
45
70
75
80
80
85
68
Left
25
35
50
60
65
65
70
53










In applying the formula explained above, the results demonstrated that the Veteran's hearing loss worsened.  Using the puretone thresholds averages noted above and speech discrimination of 88 percent in the right ear and 64 percent in the left ear, the examination revealed the Veteran's left ear resulted in Roman Numeral VI, while the right ear resulted in Roman Numeral III.  After applying the Roman Numerals to Table VII, it showed that the Veteran's hearing loss was at 10 percent disabling.  

Additionally, the Veteran further demonstrated a worsening of his hearing loss in his more recent October 1 2016 VA audiological examination detailed below:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Avg.
Right
25
45
60
70
70
65
60
61
Left
20
35
60
65
75
70
70
59










The Veteran's speech discrimination score was 64 percent for the right ear and 68 percent for the left ear.  Here, after using the above formula and applying the resulting Roman Numeral V for the Veteran's left ear and Roman Numeral VI for the Veteran's right ear, Table VII revealed a disability rating of 20 percent.  

The Board has considered the Veteran's statements regarding the severity of his hearing loss.  The Veteran reported his speech discrimination is poor, he has been having a difficult time communicating with loved ones, and that if there is background noise, he can barely keep up with the conversation, even with his hearing aids.  See June 2016 VA Examination.  He further reported that he is unable to understand his wife unless he's looking at her and that he avoids crowds because "he cannot understand what's going on with too many voices."  See VA Form 9 and Hearing Transcript. 

The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  Therefore, the Board finds the VA examinations described herein are more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  

As the Board has determined that the VA audiological examinations are probative and credible, the Board agrees that the Veteran was correctly rated as non-compensable initially, with a subsequent increase, resulting in staged ratings.  However, the Board concludes that the Veteran's compensable rating of 10 percent should have an earlier effective date, and that an additional staged rating of 20 percent is warranted from October 1, 2016.  

In support of the Board's conclusion, the Board notes that in a March 4, 2014 audiology consult, the Veteran requested a new hearing test to determine the current nature and degree of his hearing loss.  He further requested updated hearing aids.  The examiner noted the Veteran had "stable loss" compared to previous audiograms and that an audiometry summary was available in CPRS Tools/Audiogram Display.  See Audiology Progress Notes dated March 4, 2014.  However, there is not an audiological examination in the evidence of record that coincides with this date.  

The Board takes note that on March 4, 2014 the Veteran presented to the VA examiner complaining that his hearing had worsened.  The evidence shows that the examiner examined the Veteran's hearing and provided him with a different set of hearing aids.  Without the audiometry summary referenced by the examiner, the Board is unable to determine the exact severity of the Veteran's hearing at that time.  Therefore, the Board finds that the evidence of record is in equipoise on this issue and resolves reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107.  

Lastly, as the October 1, 2016 VA audiological examination clearly demonstrates that the Veteran's condition has worsened to the extent he is currently 20 percent disabling, the Board finds that the Veteran's disability rating shall be increased to correspond with the current severity of his hearing loss. Given that the June 2016 audiological examination did not indicate the level of hearing loss required for a 20 percent rating, and there is insufficient indication between the June 2016 and October 1, 2016 examinations to determine that it was factually ascertainable that the Veteran's hearing loss worsened to the degree demonstrated at the October 2016 examination, the Board finds that the appropriate date for the assignment of the 20 percent rating is October 1, 2016, the date of the audiological examination.  

Accordingly, the Veteran's claim is denied in part and granted in part. A compensable rating is denied for the period prior to March 4, 2014, a 10 percent is granted for the period from March 4, 2014 to October 1, 2016, and a 20 percent rating is granted from October 1, 2016.  

      B.  Extraschedular Consideration
      
The Veteran's representative asserts in their VA Form 646 that the schedular rating does not accurately reflect the current severity of the Veteran's condition and is therefore inadequate.  The Board has therefore considered whether referral for an extraschedular rating is warranted during the relevant period on appeal.  38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. 

In certain exceptional or unusual circumstances, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Services for consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The Board will consider factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321. 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111, 115 (2008); see also Sowers v. McDonald, 27 Vet. App. 472, 478 (2016).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App at 115.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.   

The first step compares the veteran's symptoms to the rating criteria and the second step addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although these steps are interrelated, they involve "separate and distinct analyses" and "if either element is not met, then referral for extraschedular consideration is not appropriate."  Doucette v. Shulkin, 28 Vet. App. 366, 370 (2017).

When evaluating hearing loss, VA measures a Veteran's ability to hear certain frequencies at specific volumes and to understand speech.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment. Doucette 28 Vet. App. at 371.  "When a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  However, the rating schedule, on its face, does not contemplate effects other than difficulty hearing or understanding speech, such as dizziness, vertigo, ear pain, etc.  Id. 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability.  As indicated above, the Veteran asserts that it is difficult to communicate with others, even with his hearing aids, he avoids crowds as he cannot understand due to the many voices, and he has difficulty communicating with his wife.   

The Board recognizes that the functional effects associated with hearing loss present difficulty in the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule, however, measures and contemplates these aspects of the Veteran's hearing loss disability.  These are not unusual or exceptional symptoms; rather, they are frequently cited complaints from people with hearing problems and the cardinal signs and symptoms of hearing loss.  Hearing loss has not caused the Veteran to be hospitalized, and there is no evidence that it has significantly impacted his work, beyond what is already captured in the rating schedule. See 38 C.F.R. § 3.321 (b)(1); see also 38 C.F.R. § 4.16.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's hearing impairment in all spheres of his daily life, including at work and at home. See 38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85 (noting speech discrimination test). 

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating the Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  See 38 C.F.R. §§ 4.85, 4.86.  Therefore, referral for extraschedular consideration is not warranted as the first prong of the Thun test is not satisfied. 


ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to March 4, 2014 is denied.

Entitlement to a compensable rating of 10 percent for bilateral hearing loss for the period from March 4, 2014 to October 1, 2016, is granted.

Entitlement to a compensable rating of 20 percent for bilateral hearing loss for the period beginning on October 1, 2016, is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


